408 F.2d 366
UNITED STATES of America, Plaintiff-Appellant,v.The CLAYCRAFT CO., Defendant-Appellee.
No. 18792.
United States Court of Appeals Sixth Circuit.
February 26, 1969.

David E. Carmack, Dept. of Justice, Tax Division, Washington, D. C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Grant W. Wiprud, Attys., Dept. of Justice, Washington, D. C., for appellant, Robert M. Draper, U. S. Atty., Bradley Hummel, Asst. U. S. Atty., Columbus, Ohio, of counsel.
Lyman Brownfield, Columbus, Ohio, for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and McCREE, Circuit Judges.

ORDER

1
This appeal having come on to be heard; and the court having considered the briefs, appendix, record and argument on appeal; and it appearing that the opinion of the District Court does not satisfy the requirements of Fed. Rules Civ.Proc. Rule 52(a), 28 U.S.C. in that the facts are not found specially to permit appropriate review by this court and to support the ultimate conclusions of the trial court; upon consideration, it is ordered that the judgment be and it hereby is vacated and the case is remanded to the District Court with directions to make findings of facts, state conclusions of law, and enter proper judgment. Deal v. Cincinnati Bd. of Ed., 369 F.2d 55 (6th Cir. 1966), cert. den. 389 U.S. 847, 88 S. Ct. 39, 19 L. Ed. 2d 114.


2
This remand does not restrict the discretion of the District Court on motion or sua sponte to permit either party to reopen and submit further proof.